Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Gutierrez appeals the district court’s order denying his motion for reconsideration of its previous order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gutierrez, No. 1:91-cr-00189-CMC-1 (D.S.C. Nov. 24, 2008). See United States v. Dunphy, 551 F.3d 247 (4th *229Cir.2009). We deny Gutierrez’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.